DETAILED ACTION
The action is in response to communications filed on 1/13/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Anup Suresh (Reg. No. 45910) on January 28 2022. 
The application has been amended as follows:

In the claims
1.	(Currently Amended) A method, comprising:
receiving, at an enhancement network node from a browser extension of a browser running on a client terminal, a request for content enhancement of a web document being currently displayed at the client terminal via the browser, the web document being provided to  and
in response to the request:
accessing the web document using the universal resource locator;
analyzing a content of the accessed web document to extract a set of features from the web document;
using a machine learning process to classify 
selecting a set of candidate events by matching the set of classified features with one or more features of events described in an event dataset;
generating a ranked set of candidate events by ranking each candidate event, in the set of candidate events, based on relevancy of a set of event features of the candidate event to the web document; and
identifying an individual event from the ranked set of candidate events;
identifying a group of user uploaded media content files, in a plurality of user uploaded media content files, by matching at least one feature of the individual event with at least one event indicating tag associated with an uploaded media content file in the plurality of user uploaded media content files, the identifying of the group of user uploaded media content files comprising: 
assigning individual user uploaded media content files of the plurality of user uploaded media content files to clusters according to an analysis of the at least one event indicating tag to yield a plurality of clusters, the group of user uploaded media content files being selected from the plurality of clusters; [[and]]
forwarding, from the enhancement network node to the browser extension of the browser running on the client terminal, at least one media content file of the group of user uploaded media content files, the browser extension being configured to cause a simultaneous presentation of the at least one media content file on the browser with the web document, the simultaneous presentation of the at least one media content file being separate from presentation of the web document by the browser, and the simultaneous presentation being implemented as an overlay displayed over a part of the presentation of the web document;
iteratively updating a dataset documenting the plurality of user uploaded media content files with one or more new user uploaded media content files;
updating the group of user uploaded media content files by repeating the identifying of the group of user uploaded media content files with the one or more new user uploaded media content files; and 
forwarding at least one media content file of the updated group to the simultaneous presentation.

2.	(Previously presented) The method of claim 1, wherein the at least one event indicating tag comprises a tag representing at least one of a capturing location or a capturing time, and wherein the at least one feature of the individual event comprises at least one of an event time value or an area defining value.



4.	(Previously presented) The method of claim 1, wherein the plurality of user uploaded media content files comprises a plurality of video files and a plurality of image files both captured by a plurality of different users and uploaded from a plurality of different client terminals.

5.	(Previously presented) The method of claim 1, wherein the event dataset is created by an analysis of content from a plurality of web documents.

6.	(Previously presented) The method of claim 1, wherein the event dataset is created based on an analysis of information about location and time of at least one of the plurality of user uploaded media content files.

7.	(Canceled)

8.	(Previously presented) The method of claim 1, wherein the individual event is defined by a first value setting plurality of different locations and a second value defining a common timing.



10.	(Previously presented) The method of claim 1, wherein the web document is a webpage.

11.	(Canceled) 

12.	(Currently Amended) The method of claim 1, wherein the analyzing of the content of the web document comprises a natural language processing.

13.	(Currently Amended) The method of claim 1, wherein the analyzing  of the content of the web document is induced by the web document being loaded by the browser.

14.	(Previously presented) The method of claim 1, further comprising iteratively updating the event dataset with up-to-date multi participant events.

15.	(Canceled) 

16.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions adapted to perform operations comprising:
receiving, at an enhancement network node from a browser extension of a browser running on a client terminal, a request for content enhancement of a web document being 
in response to the request:
accessing the web document using the universal resource locator;
analyzing a content of the accessed web document to extract a set of features from the web document, the analyzing the content in the web document comprising a natural language processing;
using a machine learning process to classify 
selecting a set of candidate events by matching the set of classified features with one or more features of events described in an event dataset, the event dataset is created based on an analysis of a plurality of search queries submitted by a plurality of users;
generating a ranked set of candidate events by ranking each candidate event, in the set of candidate events, based on relevancy of a set of event features of the candidate event to the web document; and
identifying an individual event from the ranked set of candidate events;
identifying a group of user uploaded media content files, in a plurality of user uploaded media content files, by matching at least one feature of the individual event with at least one event indicating tag associated with an uploaded media content file in the plurality of user the identifying of the group of user uploaded media content files comprising:
assigning individual user uploaded media content files of the plurality of user uploaded media content files to clusters according to an analysis of the at least one event indicating tag to yield a plurality of clusters, the group of user uploaded media content files being selected from the plurality of clusters; [[and]]
forwarding, from the enhancement network node to the browser extension of the browser running on the client terminal, at least one media content file of the group of user uploaded media content files, the browser extension being configured to cause a simultaneous presentation of the at least one media content file on the browser with the web document, the simultaneous presentation of the at least one media content file being separate from presentation of the web document by the browser, and the simultaneous presentation being implemented as an overlay displayed over a part of the presentation of the web document;
iteratively updating a dataset documenting the plurality of user uploaded media content files with one or more new user uploaded media content files;
updating the group of user uploaded media content files by repeating the identifying of the group of user uploaded media content files with the one or more new user uploaded media content files; and 
forwarding at least one media content file of the updated group to the simultaneous presentation.

17.	(Currently Amended) An enhancement network node, comprising:	a database that hosts an event dataset documenting a plurality of multi participant events, each of the plurality of multi participant events being held in a geographical venue that hosts a plurality of participants;	at least one processor;	a web document analyzer that uses the at least one processor to:
access the web document using a universal resource locator, the universal resource locator being included in a request from a browser extension of a browser running on a client terminal, the request being generated in response to the browser loading the web document;
analyze a content of the accessed web document to extract a set of features from the web document; and
using a machine learning process to classify 
a selection module that uses the at least one processor to:
select a set of candidate events by matching the set of classified features with one or more features of events described in an event dataset;
generate a ranked set of candidate events by ranking each candidate event, in the set of candidate events, based on relevancy of a set of event features of the candidate event to the web document;
identify an individual event from the ranked set of candidate events; [[and]]
, the identifying of the group of user uploaded media content files comprising:
assigning individual user uploaded media content files of the plurality of user uploaded media content files to clusters according to an analysis of the at least one event indicating tag to yield a plurality of clusters, the group of user uploaded media content files being selected from the plurality of clusters; 
iteratively updating a dataset documenting the plurality of user uploaded media content files with one or more new user uploaded media content files; and
updating the group of user uploaded media content files by repeating the identifying of the group of user uploaded media content files with the one or more new user uploaded media content files; and
client interface module that uses the at least one processor to:
receive the request from the browser extension; [[and]]
forward to the browser extension of the browser running on the client terminal, in response to the request, at least one media content file of the group of user uploaded media content files, the browser extension being configured to cause a simultaneous presentation of the at least one media content file on the browser with the web document, the simultaneous presentation of the at least one media content file being separate from presentation of the web document by the browser, and the simultaneous ; and
after the updating of the group of user uploaded media content files, forwarding at least one media content file of the updated group to the simultaneous presentation.

18.-20.	(Canceled)

21.	(Currently Amended) The enhancement network node of claim 17, wherein the analyzing of the content in the web document is induced by the web document being loaded by the browser.

22.	(Previously presented) The enhancement network node of claim 17, wherein the event dataset is created based on an analysis of a plurality of search queries submitted by a plurality of users.

23.	(Previously presented) The enhancement network node of claim 17, wherein the event dataset is created based on an analysis of information about location and time of at least one of the plurality of user uploaded media content files.

24.	(Previously presented) The enhancement network node of claim 17, wherein the individual event is defined by a first value setting plurality of different locations and a second value defining a common timing.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Gauglitz et al. US2013/0275505 discloses a system determining characteristics of user and user page such as likes and location information and using these characteristics to match events and advertisements where events could be professional major sports games such as NHL or NFL games. Cecora US2012/0290968 teaches application server to download add on, browser extension as a pop up window to display profile images, URL to interested webpage. Mann et al. US2014/0040282 teaches events to be ranked and determining an event of interest.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of ranking events to determine multimedia for separate and simultaneous display on a webpage. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153